


Exhibit 10.13

 

U.S. Cellular

8410 W. Bryn Mawr Avenue

Chicago, IL 60631

773-399-8900p

www.uscellular.com

 

March 23, 2011

 

Carter Elenz

00 Hillcrest Road

Burlington, VT  05401

 

Dear Carter,

 

We are pleased to extend an offer for you to join U.S. Cellular Corporation as
the Executive Vice President, Sales and Customer Service, reporting to Mary
Dillon.  We hope that you accept this offer and agree to start on April 15,
2011. Upon acceptance, your appointment to the position is subject to the
approval of the U.S. Cellular Board of Directors.

 

This letter contains our complete offer of employment to you.  Your starting
salary will be $16,077, paid bi-weekly, ($418,000 annualized) and will be
subject to all applicable withholdings.  Your pay check or direct deposit
notification will be mailed to you at your address of record.  You will be
eligible for an annual performance review and given consideration for a salary
increase in March, 2012.

 

You will be eligible for participation in our annual bonus program and will have
a target bonus equal to 60% of your 2011 annual base earnings.  Any bonus earned
for 2011 is scheduled to be paid in March, 2012, provided you are an employee in
good standing at that time.

 

Assuming you start on April 15, 2011, you will be eligible to participate in the
company’s Long-Term Incentive Plan (LTIP) with an initial award of $364,198 
worth of non-qualified stock options and $169,708 worth of restricted stock
units (RSU).  The exercise price and the number of options granted will be
determined by the closing price of a share of U.S. Cellular stock on the latter
of your start date or the date the Long Term Incentive Compensation Committee of
the Board of Directors, and the full Board of Directors, approves your grant.
The number of RSU’s granted will also be determined by the closing price of U.S.
Cellular stock on the same date.  The options will vest in three installments
(33 1/3% each year) over three years and the RSU’s will vest three years from
the grant date.  Participation in this plan also includes an opportunity for you
to receive future stock options and restricted stock units (RSU’s) awards which
historically are granted on the first trading day of April each year.

 

In subsequent years, assuming U.S. Cellular continues its LTIP in its current
form with the same base pay multiples, your target Long-Term Incentive (LTI)
value will be 145% of your base pay.  This assumes that the company and you meet
certain performance targets.  If we maintain the current equity award vehicles
and certain performance targets are met, 60% of your LTI value will be paid as
stock options and 40% will be paid as RSU’s.  For any LTI awards made in
April 2012, your RSU award allocation will be prorated based on your date of
hire during 2011.  If you start on April 15, 2011, your allocation will be 75%
of the target annual RSU award, adjusted for company and personal performance.

 

U.S. Cellular provides an excellent benefits package, including group insurance,
401(k) plan participation, pension and flexible spending accounts.  Also, as a
member of senior management, you are eligible to participate in two separate
salary and bonus deferral programs.  Additional information regarding these
programs, as well as U.S. Cellular’s complete benefits program will be discussed
with you at time of hire.

 

We understand that making a move to follow your career aspirations isn’t always
easy.  To assist you with the transition to your new home, we would like to
offer you relocation benefits.  If your employment with U.S. Cellular®
terminates within one year of the effective date in your position, you will be
required to repay 100% of the total relocation dollars reimbursed and/or
advanced including all expenses that were directly billed to U.S. Cellular. 
Please contact the Senior Director of Staffing, at 773-399-8900 to discuss in
detail.

 

This offer is expressly contingent upon the acceptable results of a
pre-employment drug screening.  Failure to submit to a drug screen within 48
hours of the acceptance of this offer or a confirmed positive drug test shall
result in the withdrawal of the employment offer and denial of employment. This
offer is expressly contingent upon the acceptable results of a pre-employment
drug screening.  Failure to submit to a drug screen within 48 hours of the
acceptance of this offer or a confirmed positive drug test shall result in the
withdrawal of the employment offer and denial of employment.

 

--------------------------------------------------------------------------------


 

This offer is also contingent upon the background check results provided by our
third-party administrator, Orange Tree Employment Screening, and upon your
ability to prove your identity and eligibility to be employed in compliance with
the Immigration Reform and Control Act of 1986.  At the time of hire, you will
be provided with a comprehensive list of acceptable documents, which may be
utilized to comply with the requirements of this federal law, as well as a
Federal I-9 form, which you must complete.

 

In addition, this offer is contingent upon you signing this letter and
completing the USCC Payroll Corporation
Confidentiality/Non-Solicitation/Non-Competition Agreement.  It is important
that you understand all terms and conditions stated in the Agreement, and we
will be happy to review the details with you directly.

 

To accept our invitation and as a condition of employment, we ask that you
please sign and return this letter.  A second copy of this letter is provided
for your records.

 

On behalf of Mary Dillon, I welcome you to join U.S. Cellular®, and we look
forward to a successful partnership with you.

 

 

Sincerely,

 

 

 

 

 

/s/ Jeff Childs

 

 

 

 

 

Jeff Childs

 

 

Executive Vice President and Chief Human Resources Officer

 

 

 

 

 

 

 

 

Accepted and agreed:

 

 

 

 

 

 

 

 

/s/ Carter Elenz

 

Date:

3/23/11

Carter Elenz

 

 

 

 

 

 

 

Copy:

Mary Dillon

 

 

Chief Executive Officer

 

 

U.S. Cellular

 

 

 

Enclosures:

 

USCC Confidentiality/Non-Solicitation/Non-Competition Agreement

 

 

USCC Benefits At A Glance

 

--------------------------------------------------------------------------------
